      Case 2:18-cv-05076-MVL-DMD Document 39 Filed 07/11/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 PAUL CLARK                                                       CIVIL ACTION
 VERSUS                                                           NO: 18-5076
 JIRI JANDA ET AL.                                                SECTION: "S"


                                             ORDER

       IT IS HEREBY ORDERED that the hearing to determine counsel scheduled for July

11, 2019 is continued to July 18, 2019 at 2:30 p.m. Failure of plaintiff to appear may result in

dismissal of his claims.

       New Orleans, Louisiana, this 11th day of July, 2019.



                           ____________________________________
                                MARY ANN VIAL LEMMON
                            UNITED STATES DISTRICT JUDGE




Please Serve:
       Mr. Paul Clark
       14771 Beekman Rd.
       New Orleans, LA 70128
